Citation Nr: 1213887	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-35 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for radiation burns of the left upper back, arm, and chest. 

2.  Entitlement to service connection for chronic fatigue syndrome (CFS), claimed as due to exposure to nonionizing microwave radiation.

3.  Entitlement to service connection for Hashimoto's thyroiditis, claimed as due to exposure to nonionizing microwave radiation.

4.  Entitlement to service connection for a neurological eye problem, claimed as due to exposure to nonionizing microwave radiation. 

5.  Entitlement to service connection for bilateral foot numbness, claimed as due to exposure to nonionizing microwave radiation. 

6.  Entitlement to service connection for bilateral hearing loss. 

7.  Entitlement to service connection for stress incontinence, including due to stress fractures. 

8.  Entitlement to service connection for a left knee disorder, including due to stress fractures. 

9.  Entitlement to service connection for a right knee disorder, including due to stress fractures. 

10.  Entitlement to service connection for sciatica, including due to stress fractures.

11.  Entitlement to service connection for bunions, including due to stress fractures.

12.  Whether there is new and material evidence to reopen a claim for service connection for chronic obstructive pulmonary disease (COPD), previously claimed as small airway disease.

13.  Whether there is new and material evidence to reopen a claim for service connection for stress fractures of the lower extremities, previously claimed as a history of polyarthralgias.

14.  Whether there is new and material evidence to reopen a claim for service connection for Lyme disease with weak immune system, initially claimed as undiagnosed chronic virus (Lyme disease or Epstein Barr).


REPRESENTATION

The Veteran represented by: Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran served on active duty from April 1986 to June 1990.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2009, the RO increased the evaluation for Meniere's disease to 30 percent and granted service connection for a cervical spine disability.  And since the Veteran did not, in response, appeal either the ratings or effective date assigned for those disabilities, they are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  The RO also denied her claims for service connection for a bilateral ankle disability, a bilateral hip disability, depression, a low back disability, peripheral neuropathy, and for a total disability rating based on individual unemployability (TDIU).  And she did not perfect a timely appeal of those claims, either.  See 38 C.F.R. § 20.200 (2011) (indicating an appeal to the Board consist of a timely filed NOD, in writing, and, after receipt of a statement of the case (SOC), a timely filed substantive appeal (VA Form 9 or equivalent statement).

In July 2010, as support for her claims that are on appeal, the Veteran testified at a videoconference hearing before an Acting Veterans Law Judge (VLJ) of the Board.

Later in July 2010, the Board remanded these claims to the RO via the Appeals Management Center (AMC) for another videoconference hearing, which the Veteran since has had in March 2011 before the undersigned VLJ.

VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a hearing before two separate VLJs during an appeal, and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  So, in a February 2012 letter, the Veteran was offered this opportunity of a hearing before a third VLJ.  She did not respond to the letter, however.  Therefore, the Board finds that there is no hearing request pending at this time, and the Board has complied with the requirements set forth in Arneson.  38 C.F.R. § 20.700(a). 

During the pendency of this appeal, the Veteran as well as the record has raised several additional claims that have not been developed by the RO or considered in the first instance.  In a statement received in March 2006, the Veteran claimed that several disorders resulted from her exposure to nonionizing microwave radiation - including those now at issue in this appeal.  But those that were not included in the development of her claims were gynecological problems that she said led to miscarriages.  She also suggested that her radiation exposure caused her 3-year old daughter's Down's Syndrome and Attention Deficit Disorder of her 11-year old daughter.  In statements received in September 2008, she claimed entitlement to service connection for peripheral neuropathy of her upper and lower extremities.  She also claimed entitlement to an increased rating for her bilateral foot disability (plantar fasciitis).  

As well, during her March 2011 hearing, she indicated that she has migraine headaches as result of her radiation exposure.  

Subsequent to her hearing, additional evidence was submitted that included a claim for posttraumatic stress disorder (PTSD).  Although she was denied service connection for depression in the unappealed March 2009 rating decision, her claim for PTSD has not been developed and considered.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service-connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively - after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  Therefore, in determining whether new and material evidence is required, the focus of the analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).

Here, and in any event, as the Agency of Original Jurisdiction (AOJ), the RO has not initially adjudicated this additional claim for PTSD.  Therefore, the Board does not have jurisdiction over this additional claim, and it resultantly is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

Concerning other matters, in July 1990, the Veteran initially claimed entitlement to service connection for a disability that she characterized as an "undiagnosed chronic virus (Lyme disease or Epstein Barr)."  The RO denied this claim in March 1991.  In the June 2007 decision at issue, the RO initially and mistakenly reviewed this claim for service connection for Lyme disease on its underlying merits (de novo review).  But as this claim has been the subject of a prior final and binding RO denial, there initially has to be new and material evidence to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board accordingly has recharacterized this claim to reflect the requirement of this initial consideration.  And after remanding this claim, if not granted, the Board will make this threshold preliminary determination and, only if there is new and material evidence, then proceed to reconsider this claim on its underlying merits.  See Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring the issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

Since several of the claims at issue require further development before being decided on appeal, the Board is remanding the claims for service connection for Hashimoto's thyroiditis, a neurological eye disorder, bilateral foot numbness, incontinence, a bilateral knee condition, sciatica, and bunions, also regarding whether there is new and material evidence to reopen the previously denied claims for service connection for COPD, stress fractures of the lower extremities, and Lyme disease with weak immune system.  The remand of these claims to the RO will be via the Appeals Management Center (AMC).  However, the Board is going ahead and deciding the remaining claims.


FINDING OF FACT

The results of private and VA compensation examinations, which included comprehensive diagnostic testing and evaluation, confirmed the Veteran does not have CFS, thermal burn residuals, or a ratable bilateral hearing loss disability as defined by VA standards, so no current disabilities due to these conditions to in turn attribute to her military service. 


CONCLUSIONS OF LAW

1.  The Veteran does not have a ratable bilateral ear hearing loss disability due to disease or injury incurred in or aggravated by her active military service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  She also does not have CFS or a skin disorder due to disease or injury incurred in or aggravated by her active military service or as a result of exposure to nonionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim has been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, letters satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 2005, March 2006, and June 2006, prior to initially adjudicating her claims in the June 2007 decision at issue in this appeal, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  Those letters informed her of the evidence required to substantiate her claims for service connection and of her and VA's respective responsibilities in obtaining this supporting evidence, as well as concerning the "downstream" disability rating and effective date elements of her claims.  Moreover, she has not alleged any prejudicial error in the timing or content of these VCAA notices.

As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party attacking the agency's decision, she, not VA, has this burden of proof of first establishing there is a VCAA notice error in timing or content and, moreover, that is unduly prejudicial - meaning outcome determinative of her claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

And as for the duty to assist, the RO obtained her service treatment records (STRs), private medical records, and VA medical records and examination reports.  She had VA compensation examinations in October 2006, April 2008, and January 2009, including for medical opinions concerning whether she has these claimed disabilities and, if determined she does, whether they are attributable to her military service as she is alleging.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The reports of these examinations, and the other evidence of record, contain the findings needed to make these important determinations and properly adjudicate her claims.  So additional examination is not needed.  38 C.F.R. § 4.2.

Thus, as there is no other indication or allegation that any relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.


II.  General Statutes and Regulations Governing Claims for Service Connection

In general, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing she has at some point since the filing of her claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the disease or injury in service and the currently claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Organic diseases of the nervous system, including sensorineural hearing loss, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


III.  Whether Service Connection is Warranted for Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

And here, unfortunately, the Veteran has not met these prescribed standards at any point since the filing of this claim.  Proof of current disability is perhaps the most fundamental requirement of a claim for service connection because, without this minimum level of proof, there is no disability to causally relate to the Veteran's military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

The Court has explained that a Veteran need not satisfy these threshold minimum requirements of 38 C.F.R. § 3.385 while in service, including at time of discharge, but that she must presently to have a ratable disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The STRs concerning the Veteran's service and other records dated at various times and in various capacities since her service show she sometimes has had threshold losses greater than 20 decibels, so indicative of some hearing loss, whereas at other times she has not.

When examined in December 1985, in anticipation of her enlistment into the military, an audiogram revealed pure tone thresholds in her right ear at 500, 1000, 2000, 3,000, and 4000 Hz of 10, 15, 0, 0, and 0 decibels, respectively; and in her left ear the pure tone thresholds were 10, 10, 0, 0, and 0 decibels, respectively.  So she did not have any pre-existing hearing loss in either ear.

She began serving on active duty in April 1986.

A subsequent April 1988 audiogram while in service revealed pure tone thresholds in her right ear at 500, 1000, 2000, 3,000, and 4000 Hz of 15, 10, 0, 0, and 0 decibels, respectively; and in her left ear the pure tone thresholds were 25, 10, 0, 5, and 10 decibels, respectively.  So she continued to have normal hearing in both ears in all of these relevant frequencies that were tested, except in the 500 Hz frequency for her left ear.

A later August 1989 audiogram, also while still in service, revealed pure tone thresholds in her right ear at 500, 1000, 2000, 3,000, and 4000 Hz of 10, 20, 0, 0, and 10 decibels, respectively; and in her left ear the pure tone thresholds were 5, 15, 0, 0, and 0 decibels, respectively.  So she no longer had any hearing loss in either ear in any of these same frequencies.

Another audiogram in March 1990 revealed pure tone thresholds in her right ear at 500, 1000, 2000, 3,000, and 4000 Hz of 25, 20, 10, 10, and 10 decibels, respectively; and in her left ear the pure tone thresholds were 15, 15, 10, 10, and 10 decibels, respectively.  So her hearing acuity continued to be within normal limits in all of the tested frequencies, except for at 500 Hz for her right ear.

During yet another examination in April 1990 in anticipation of her discharge from service, an audiogram revealed pure tone thresholds in her right ear at 500, 1000, 2000, 3,000, and 4000 Hz of 10, 15, 0, 10, and 10 decibels, respectively; and in her left ear the pure tone thresholds were 15, 20, 0, 10, and 5 decibels, respectively.  So her hearing in both ears had returned to within normal limits in all of these relevant frequencies.  

Her military service ended a relatively short time later, in June 1990.

A post-service VA examination in September 1990, so later that same year, revealed pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hz of 15, 0, 0, 5, and 5, respectively, in her right ear, and 15, 0, 0, and 5 decibels in her left ear.  Her speech recognition was 98 percent in each ear.  She therefore continued to not have any hearing loss in either ear, much less sufficient hearing loss to be considered a ratable disability by VA standards.

The record on appeal also contains private audiograms from more recent years, in June 2002, March 2003, May 2003, and March 2004, which continue to show normal hearing between 500 and 4,000 Hz.

As significant, a VA compensation examination in December 2005, so since filing this current claim, revealed pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hz of 20, 20, 10, 15, and 10, respectively, in her right ear, and of 15, 20, 5, 10, and 15 in her left ear.  Her speech recognition was 100 percent in her right ear and 96 percent in her left ear.  So, again, she did not have any hearing loss in either ear, much less sufficient hearing loss to be considered a ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385.


Similarly, an even more recent April 2008 VA audiogram revealed pure tone thresholds in her right ear at 500, 1000, 2000, 3,000, and 4000 Hz of 15, 15, 5, 10, and 5 decibels, respectively; and in her left ear the pure tone thresholds were 15, 25, 5, 5, and 10 decibels, respectively.  Her speech recognition was 100 percent in each ear.  So although there was at least the 25-decibel loss at 1,000 Hz in her left ear, hence, at least some indication of hearing loss in this ear at this specific frequency, she still did not have sufficient hearing loss in either ear overall to be considered a ratable disability for VA compensation purposes.

Thus, even accepting there was evidence of hearing loss on at least two occasions when examined during service, once for the right ear and once for the left ear, the fact remains that she still does not currently satisfy the threshold minimum requirements of § 3.385.  That is to say, she does not have any current hearing loss disability according to the prescribed standards set forth in this VA regulation.  And absent proof of satisfying the requirements of this regulation at any point or time since the filing of this claim, there simply is no current ratable disability to relate or attribute to her military service.  In other words, the records dated since the filing of this claim (not just during her service) do not support the notion that she has a current ratable hearing loss disability, that is, an impairment in her earning capacity as the result of this claimed disease or injury as set forth in 38 C.F.R. § 4.1.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in actual disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent and credible evidence to exist.  Degmetich, supra; Chelte v. Brown, 10 Vet. App. 268 (1997).


And in this particular instance, since the claim is specifically for hearing loss, this threshold preliminary determination is governed by 38 C.F.R. § 3.385.  So not satisfying the requirements of this regulation to have a ratable hearing loss disability, and not having done so at any point or time since the filing of this claim, is ultimately fatal to this claim - even though, as mentioned, there are two documented instances of hearing loss during her military service (though not sufficient hearing loss to meet these § 3.385 requirements). 

Moreover, as a layman, she is not competent to determine whether her hearing loss meets these requirements of § 3.385 because this determination is based on the results of objective audiometric testing (an audiogram), not mere lay opinion.  38 C.F.R. § 3.159(a)(1) and (a)(2).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  Indeed, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

For these reasons and bases, the preponderance of the evidence is against this claim, so in turn the benefit of the doubt rule does not apply, and this claim must be denied.  38 C.F.R. § 3.102 .  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


IV.  Whether Service Connection is Warranted for CFS and Radiation Burns of the Left Upper Back, Arm, and Chest

The Veteran is also asserting that service connection is warranted for these additional disabilities - which she believes are the results of her exposure to radiation emitting from radars used at Ft. Bliss, Texas.  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods, including on a presumptive basis for certain disabilities specific to radiation-exposed Veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d); Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker, supra.  However, the Veteran's claim is based on her reported exposure to radar equipment, which is considered nonionizing radiation.  Indeed, the Court has taken judicial notice that radar equipment emits microwave-type nonionizing radiation that is not subject to review under the ionizing radiation statute and regulations.  Rucker, citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984.  Thus, because the Veteran's claims do not involve exposure to ionizing radiation, they instead come under the purview of the general service connection provisions.

And, as explained, the most fundamental requirement for any service-connection claim is that the Veteran must have proof she has the condition claimed or, at the very least, some indication she has at some point since the filing of the claim.  See Degmetich and McClain, supra.  As with her claim for bilateral hearing loss, however, she has neither provided nor identified the existence of any competent and credible evidence showing she has current diagnoses to account for these claimed disorders.


In reviewing the STRs, during field exercises, in June 1987, the Veteran was dismantling a tent when she noted a burning sensation.  She simultaneously noted that a HAWK high power illuminator radar was pointed at her.  According to official documents, she was exposed anywhere from 1 second to 2 minutes.  That night she was treated for first-degree burns on the back of her left shoulder and left arm.  Follow-up records, however, indicate the burns healed.  Still, because of the incident, investigations and diagnostics studies were conducted.

In October 1987, the Veteran reported that she had passed out while sitting.  This triggered examinations by the departments of internal medicine and neurology.  There were no abnormalities noted on examination.  But on November 12, 1987, Dr. B.R.L. in the internal medicine department noted that some studies suggested that this type of radiation can cause "illegible" damage.  It was suggested that, upon the Veteran's arrival at Ft. Dix, she undergo an internal medicine follow-up and then neurology evaluation.  A consultation report from the Radiation Protective Officer dated the same day shows she consulted with the Chief of Microwave Research at Reed Army Research Center and an official from the Environmental Hygiene Agency.  It was noted that the microwave radiation interacts with the human body through thermal effects.  It was further noted that her exposure should cause no long-term effect.  Further physical examination and neurological evaluation were recommended.  There were no abnormalities beside the residual thermal burns.

In August 1988, she was examined for complaints of fatigue and general malaise by Occupational and Health Service.  She underwent a battery of diagnostic testing.  The examinations, however, failed to produce a definitive diagnosis and a functional overlay was considered.

Additional evaluation and study also were completed in November 1988 by the Army Environmental Hygiene Agency.  This additional study recommended guidelines and requirements for future field training exercises.

Later, in May 1990, she was found to have a positive serology for Epstein Barr virus.  The diagnoses also included fibromyalgia.

Her military service ended the following month, in June 1990.

Post-service records show she has continued to complain of fatigue on different occasions when receiving treatment for her multiple disorders - including for her nonservice-connected Hashimoto's thyroidism and hypokalemia.  During her March 2011 videoconference hearing before the Board, she again complained of fatigue.

In light of her continuing complaints of this, the RO had her undergo a VA compensation examination in October 2006, partly for a medical nexus opinion concerning whether she had any residual effects from her exposure to nonionizing radiation, specifically, CFS and skin abnormalities.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Significantly, the VA compensation examiners noted that, after conducting comprehensive diagnostic testing and evaluation, there was no then current evidence of either CFS or any skin abnormality.  And in commenting on this case, they not only reviewed the claims file for the pertinent medical and other history (as evidenced by them noting specific clinical findings in years past), they also more importantly discussed the underlying rationale of their opinions as determined by these objective clinical findings.  So their opinions have the proper factual foundation and predicate.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  And the discussion of the underlying medical rationale is where most of the probative value of an opinion is derived.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, in Wray v. Brown, 7 Vet. App. 488, 493 (1995), the Court held that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  And while she no doubt sincerely believes she has these claimed disorders as a result of the exposure to nonionizing radiation during her military service, her lay testimony concerning this must be both competent and credible to ultimately have probative value.  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other relevant evidence.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Also, the type of conditions she is alleging are the result of said exposure are not the type that readily lend themselves to probative lay comment regarding their diagnosis and etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

This also is not a situation where she is claiming her CFS and fibromyalgia are the results or manifestations of undiagnosed illnesses of the type contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In that instance, unlike the one at hand, there would be no requirement of competent evidence of a nexus between her claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, although lay persons are competent to report objective signs of illness (see id.), to determine whether the undiagnosed illness was manifested to a degree of 10 percent or more within the time required the condition would have to be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).



The VA compensation examiner in October 2006 pointed out that, in September 2005, while receiving treatment for Hashimoto's thyroidism, the Veteran denied experiencing chronic fatigue.  This VA examiner further noted that the Veteran did not meet the listed criteria for CFS.  This VA examiner then goes on to explain that the diagnosis of CFS is an illness characterized by debilitating fatigue and several flu-like symptoms.  It may have both physical and psychiatric manifestations that closely resemble neurasthenia, neurocirculatory asthenia, fibrositis, or fibromyalgia, which are not present in this case.  It was also noted that CFS must meet other listed criteria that the Veteran did not meet.

Concerning her claimed skin disorder, the Veteran is competent to comment on such things as manifestations that are visible to the naked eye, including for example scarring or even associated pain.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue is either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, also be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Consider also, however, that if chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

Here, the Veteran testified during her March 2011 videoconference hearing that her symptoms were diffuse muscle aches and pain.  Mere complaints of pain, alone, however, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  And she has not otherwise provided any evidence of any residual scarring or other skin abnormality associated with her exposure to nonionizing radiation while in service.  The VA examiner who performed the skin examination in 2006 observed there was no residual scarring or other abnormality of the skin.  In fact, the Veteran herself readily acknowledged that, during service, the scars on her arm and back healed within 2 weeks of her exposure without any scarring or other residuals affecting her skin.  Furthermore, she also had a VA general medical examination in 2009, and there again was no evidence of any residual skin abnormality.  Indeed, during her hearing in 2011, she denied having any then current skin abnormalities such as a rash.  Consequently, as the preponderance of the evidence is against her claims, they must be denied.  38 C.F.R. § 3.102; Gilbert and Dela Cruz, supra.


ORDER

The claims for service connection for bilateral hearing loss, CFS, and radiation burns of the left upper back, arm, and chest are denied.


REMAND

Beginning in March 1987, the Veteran was treated for stress fractures of her hip, pelvis, ankles, legs, and feet.  She also as mentioned was exposed to nonionizing radiation a relatively short time later, in June 1987.  Since then she has attributed various disorders to those events, and she claims to have experienced continuous symptoms since.

Her reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to her service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates the disability or signs and symptoms of disability may be associated with her service, but the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  But in both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the Court clarified that when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.

A) Neurological Eye Disorder Secondary to Exposure to the Nonionizing Radiation

The Veteran claims she has a neurological eye disorder and Hashimoto's thyroiditis as result of her exposure to nonionizing radiation.  

Specifically concerning this claimed neurological disorder of her eye, her STRs show that in May 1987, so prior to her radiation exposure, she had complained of eye pain, headaches, and dizziness.  There was no diagnosis reported.  In July 1987, after her radiation exposure, she had an ophthalmology examination, and there was no evidence of ocular damage.  A few years later, in April 1990, she was treated for vertigo, and ocular motor testing at the time was within normal limits.

Her military service ended in June 1990.

Post-service private medical records dated from November 1997 to September 2005 show various eye-related complaints.  For the most part, the complaints were associated with her service-connected Meniere's disease.  But the records also mention diagnoses of presbyopia and ametropia.  Ametropia is defined as "discrepancy between the size and refractive powers of the eye, such that images are not brought to a proper focus on the retina; consequently hyperopia, myopia, or astigmatism are produced."  See Dorland's Illustrated Medical Dictionary, 31st Edition (2007) at page 60.  Similarly, presbyopia is defined as "impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye."].  Id. at page 1534. 

Neither of the aforementioned visual disorders is recognized as a disability under the law governing VA compensation since congenital or developmental defects and refractive errors of the eye are not considered diseases or injuries within the meaning of applicable legislation pertaining to disability compensation for VA purposes, and provide no basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439 (1992); see also, generally, Winn v. Brown, 8 Vet. App. 510, 514 (1996) (upholding Secretary's authority to exclude certain conditions from consideration as disabilities under 38 C.F.R. § 4.9).  Service connection, however, may be granted for disability due to in-service aggravation of such a condition due to superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Hence, a medical opinion is needed to assist in determining whether she has a current neurological disorder affecting her eye related to her radiation exposure or military service, including to determine whether there is evidence of any additional disability, apart from the refractive error, on account of aggravation during service by superimposed disease or injury.  Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).

B) Hashimoto's Thyroiditis Secondary to the Exposure to the Nonionizing Radiation

The STRs make no reference to symptoms, complaints or findings related to thyroiditis.  However, the Veteran alleges that her Hashimoto's thyroiditis is the result of her exposure to nonionizing microwave radiation.

In reviewing the post-service records, a September 1999 private report shows that she has had a diagnosis of Hashimoto's thyroiditis since the early 1990s.  However, a January 2009 VA thyroid scan was considered normal.  She is currently being treated with Synthroid.  

She testified during her March 2011 hearing that several physicians have told her that her Hashimoto's thyroidism is secondary to her radiation exposure in service.  However, she has not submitted any statements from these doctors confirming this is their medical opinion.  And the Court has held that the connection between what a physician said and the layman-Veteran's account of what the physician purportedly said, filtered as it is through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Still, taking the Veteran's statements at face value, a medical nexus opinion is needed concerning whether there is indeed this posited 
cause-and-effect correlation.

Moreover, the claims file does not contain any of the actual records pertaining to the Veteran's initial treatment for Hashimoto's thyroiditis.  During her March 2011 hearing, she testified that Hashimoto's thyroiditis initially was diagnosed during her infertility treatment in 1992 or 1993.  While her claims file contains records of her infertility treatment (which were received in December 2005 from the North Austin Medical Center and Dr. K.M.S.), it appears these records only date back to 1997.  It is not entirely clear from these records, due to the illegibility of some, whether there are in fact records in this batch dating back to 1992 or 1993 when says she was first treated.  This therefore needs to be clarified and any additional records obtained.


C) Incontinence Secondary to Stress Fractures of the Lower Extremities

The Veteran also claims various disabilities had their onset and are a result of her stress fractures in service - namely, this claimed incontinence, but also her bilateral knee disability, back disability with associated sciatica, bilateral foot numbness, and bunions.  

There are no complaints, findings, or diagnosis related to incontinence throughout her service - including in the course of her treatment for the stress fractures.

Post-service records show she has complained of incontinence on different occasions.  For instance, a VA outpatient record dated in July 2000 shows that during an episode of vertigo, she reported urinary incontinence.  Furthermore, during a May 2002 private neurological evaluation that was performed in response to her complaints of back pain during her pregnancy, she reported incontinence.

Also during her hearing in March 2011, she testified that she had experienced incontinence since being treated for stress fractures of her pelvis.  It is unclear from the medical and other evidence presently in the file whether there is indeed this cause-and-effect correlation.  So medical comment also is needed concerning this determinative issue as it relates to this claim.

D) Bilateral Foot Numbness and Bunions Secondary to Stress Fractures of the Lower Extremities

Concerning her feet numbness, in her statement received in March 2006, the Veteran indicated that she had bunions, bigger feet, painful arches, and painful feet that turn red on the soles.  She has also reported feet numbness.


Her STRs show she reported a history of foot problems even during the December 1985 examination she had in anticipation of entering the military.  She reported a history of stress fracture of the left foot in 1984, as well as a broken left foot at the age of 16.  She also noted that, at the age of two, she had broken her right foot.  During service she was treated for plantar fasciitis, pes planus, overuse syndrome, and stress fractures of her feet.  In August 1988, she was examined by podiatry services due to complaints of feet pain.  However, the examination was considered normal, and it included an X-ray.  A functional overlay was also considered.  

Her post-service records show she has a variety of health-related issues and has continued her complaints referable to her feet - including of numbness.  Private medical records show she has undergone batteries of tests over the years.  A January 2008 electromyograph (EMG) report notes that she presented a complex history of multifocal paresthesias and pain in all four extremities with diagnoses including Raynaud's disease, possibility of neuropathy, myopathy, and focal mononeuropathies.  The EMG showed no clear evidence of a large fiber motor neuropathy.

However, in her testimony to the Board she continued to complain of feet problems.  Service connection already has been granted for her plantar fasciitis.  She was also denied service connection for peripheral neuropathy in a March 2009 decision.  So, of her claimed disability that remains, a medical opinion is needed concerning its etiology - and specifically in terms of whether it pre-existed her service and was chronically aggravated by her service or, if not, whether it is otherwise related or attributable to her service or dates back to her service.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).

If a condition was not noted at entrance into service, then VA must show by clear and unmistakable evidence both that the condition pre-existed service and that it was not aggravated by service or, if aggravated, it was not beyond the condition's natural progression.  See VAOPGCPREC 3-2003 and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Conversely, if, as seemingly here, a pre-existing disability was noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  In that case, however, 38 U.S.C.A. § 1153 applies and the burden falls on her, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  And independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Therefore, such as in the case of the pes planus (flat feet), to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification is necessary as to whether her condition is a congenital or developmental "disease" or "defect."  Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a disease, an opinion is required as to whether it was as likely as not aggravated by her period of active service beyond its natural progression.  If instead the claimed disorder is a defect, an opinion is required as to whether it was as likely as not subject to a superimposed disease or injury during her military service that resulted in disability apart from the congenital or developmental defect.


E) Bilateral Knee Disability Secondary to Stress Fractures of the Lower Extremities

The STRs show that, besides treatment for stress fractures of the lower extremities, the Veteran also received treatment specifically for her knees.  In May 1986, she received treatment for patella femoral syndrome of her left knee.  And later that year, in November 1986, she was seen for complaints of pain in her right knee.  The diagnosis was overuse syndrome.  In conjunction with treatment for her stress fractures, however, a subsequent November 1987 X-ray of her knees was considered normal.

Regarding post-service treatment, the record contains a private February 2008 magnetic resonance imaging (MRI) report.  The study indicates a tear of the right medial meniscus.  There are no post -service clinical records concerning the left knee.  

During her March 2011 hearing, the Veteran testified that she had had problems with both knees since service.  She also indicated that she had reported her ongoing symptoms to various health care providers, but that she simply was advised that she would have to live with it.  She said her private health care provider had decided not to perform a MRI of her left knee until she had surgery on her right knee.

In light of her relevant evaluation and treatment during service for her knees, and her reports of continuing pain and other symptoms during the several years since, a VA compensation examination and opinion are needed to ascertain all current diagnoses referable to her knees and to determine the likelihood this current knee disability is related or attributable to her military service or dates back to the evaluation and treatment she received while in service for her knees.


F) Sciatica Secondary to Stress Fractures of the Lower Extremities

The Veteran contends she has sciatica that also is related to her stress fracture of her pelvis during service and/or to a back injury she sustained in service.

As noted, she received treatment for stress fractures of her pelvis during service, beginning in March 1987; however, there are no references to associated sciatica.  The year prior, in August 1986, she had complained of back numbness, and the diagnostic assessment was probable contused superficial nerve.

A post-service private record dated in July 1998 shows she had sciatica associated with back pain.  She later received private infertility treatment in September and October 1999.  During that subsequent treatment, she again complained of sciatica.  In September 1999, she reported a 12-year history of sciatica, so dating back to 1987 or thereabouts when she was in service.

During her July 2010 hearing, she reaffirmed that she had experienced sciatica since her treatment for back pain in service.

During the pendency of this appeal, she has been denied service connection for a back disability in a separate rating action in March 2009.  Regardless, in light of her treatment in service, hearing testimony under oath regarding continuity of symptoms since, and post-service diagnoses, further medical evaluation and opinion are needed to assist in determining whether her sciatica is related to her military service or dates back to her service, including to the treatment she received for her back while in service.


G) New and Material Evidence to Reopen the Claim for Lyme Disease

An RO rating decision in June 2007 denied service connection for Lyme disease.  That denial was on a de novo basis and did not include a discussion of or reference to the RO's prior March 1991 decision that already had considered and denied a claim characterized as undiagnosed chronic virus (Lyme disease or Epstein Barr).  It therefore is unclear whether the RO first determined if there was new and material evidence since that earlier decision to reopen this claim; only if there is will the RO or Board then have the legal authority to readjudicate this claim on its underlying merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In other words, this previously decided claim should have been first considered in this context.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If it is determined that new and material evidence has not been submitted, then that is where the analysis must end, as further analysis is neither required nor permitted.  Barnett, 83 F.3d at 1383-4.  See also McGinnis v. Brown, 4 Vet. App. 239 (1993) (reopening is unlawful when new and material evidence has not been submitted).  See, too, Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992).

To this end, the RO should have provided the Veteran with the laws and regulations pertaining to reopening previously denied, unappealed, claims with new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  It does not appear, however, this was done.  And in the interest of procedural due process, this must be done prior to deciding this claim.


H) New and Material Evidence to Reopen the Claims for COPD and Stress Fractures of the Lower Extremities

Concerning the petitions to reopen these claims for service connection for COPD and stress fractures of the lower extremities, under 38 C.F.R. § 3.159(b) VA is required to notify the Veteran of the evidence necessary to establish her claim.  And as the Court clarified in Kent v. Nicholson, 20 Vet. App. 1 (2006), to this end, for petitions to reopen previously denied, unappealed claims, VA must notify the Veteran of the elements of her claim and of the definition of "new and material evidence."  Kent also requires that VA give the Veteran notice of precisely what evidence is necessary to reopen the claim, depending upon the basis of the previous denial.  The RO sent the Veteran a letter in November 2005; however, since that was before the Kent decision, the letter did not comply with these dictates of Kent, as it had not been decided at that time.  Instead, the letter only referred more generally to the requirements for establishing entitlement to service connection.  VA's Office of General Counsel, however, issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).  So additional VCAA notice is needed to comply with Kent.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Provide the Veteran a corrective VCAA notice that addresses the requirements of Kent.  This notice letter must describe the elements necessary to establish entitlement to service connection for a disability, but also must define new and material evidence and must describe what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denials.

The Veteran accordingly should be advised of the prior denials of service connection for Lyme disease, COPD, and stress fractures of her lower extremities.

2.  Also ask her whether she has received any additional evaluation or treatment for her claimed disabilities.  If she has, and the records are not already on file, obtain them.  These records should include, but are not limited to, those concerning her initial diagnosis of Hashimoto's thyroidism.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then notify her of this in accordance with 38 C.F.R. § 3.159(c) and (e).

3.  After giving her time to submit additional evidence and/or argument in response, and obtaining any additionally identified records, determine whether there is new and material evidence to reopen the claims for service connection for Lyme disease, COPD, and stress fractures of the lower extremities.  In making this determination, consider and discuss the prior rating decisions deciding these claims and the evidence since submitted or otherwise obtained concerning them.

If a claim is reopened, then readjudicate it on its underlying merits, after satisfying the duty to assist, whatever that may require.  If, as an example, a VA compensation examination is needed, such as for a medical nexus opinion, then have the Veteran undergo the required examination.

4.  Also schedule appropriate VA examinations for medical nexus opinions concerning the likelihood (very likely, as likely as not, or unlikely):

a) she has a current neurological or other disorder affecting her eye that is attributable to her military service and, in particular, to her exposure to microwave nonionizing radiation.

b) she has bunions attributable to her military service and, in particular, to her stress fractures sustained while on active duty.

*Thus, to allow for proper legal analysis of these two claims identified above in a) and b), it is necessary to first clarify whether the Veteran's claimed eye condition and bunions are a type of refractive error or a congenital or developmental "disease" or "defect."  Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a disease, an opinion is needed as to whether it was as likely as not aggravated by her period of active military service beyond its natural progression.  Whereas if the claimed disorder instead is a defect, an opinion is needed as to whether it was as likely as not subject to a superimposed disease or injury during her military service that resulted in additional disability, that is, apart from the congenital or developmental defect or refractive error.


c) A medical nexus opinion also is needed concerning the alternative possibility of whether the Veteran's claimed bunions are secondary to her already service-connected plantar fasciitis or any other foot disability that is the result of her military service, meaning proximately due to, the result of, or aggravated by a service-connected disability.

d) regarding her diagnosed Hashimoto's thyroidism, a medical opinion is needed concerning whether this condition is attributable to her military service and, in particular, to her exposure to microwave nonionizing radiation.

e) concerning her incontinence, right knee disability, and sciatica, a medical opinion is needed concerning whether these disorders are attributable to her military service and, in particular, to her stress fractures sustained while on active duty.

f) if confirmed she has a current left knee disability or, at the very least, that she has at some point since the filing of this claim, then a medical opinion is needed concerning whether it, too, is attributable to her military service and, in particular, to her stress fractures sustained while on active duty.

g) if confirmed she has an underlying disability to account for her complaints of numbness in her feet, then a medical opinion is needed concerning whether this underlying disability is attributable to her military service and, in particular, to her stress fractures sustained while on active duty.

*for any condition not "noted" during her military enlistment examination, to rebut the presumption of soundness when beginning her period of service, there has to be clear and unmistakable evidence indicating both that the condition in question pre-existed her service and that it was not aggravated during or by her service beyond its natural progression.

*conversely, for any condition "noted" during her enlistment examination, she cannot bring a claim for service connection for that disability, but she may instead bring a claim for service-connected aggravation of that disability, in which case she, not VA, has this burden of proof of showing a chronic worsening of the pre-existing condition during or as a result of her active military service beyond its natural progression.  So even in this alternative circumstance medical comment on this issue of aggravation also would be needed.

In providing these medical opinions, all designated examiners must remain mindful of the differing standards of proof.

"Clear and unmistakable evidence" means with a much higher certainty than "as likely as not" or "very likely".  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The term "as likely as not", in comparison, means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiners should obtain a complete history from the Veteran regarding her claimed disabilities and should remain mindful that, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied exclusively on the absence of evidence in the Veteran's STRs to provide a negative opinion.

All diagnostic testing and evaluation needed to make these important determinations should be performed.

It is imperative the examiners review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

The examiners must discuss the rationale of their opinions regarding the etiology of these claimed disabilities, if necessary citing to specific evidence in the file.

If at all possible, each examiner is asked and encouraged to try and provide some definitive comment on the determinative issue of causation, rather than merely stating he or she cannot provide this opinion without resorting to mere speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to mere speculation), then he or she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable.

*The Veteran is hereby advised that her failure to report for these scheduled VA examinations, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

5.  Then readjudicate these remaining claims in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send her and her representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


